Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-12, 40, 42, 44-48 and 50 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shiming Wu, (Reg. No. 56,885) on April 15, 2022.

The claims of the application have been amended as follows: 
1. (Currently Amended) A method for transmitting data in a Vehicle-to-Everything (V2X) system, comprising:
establishing, by a terminal device, a radio resource connection with network equipment covering a serving cell, the network equipment being deployed by a first operator, and a wireless communication network to which the serving cell belongs being deployed by the first operator and a second operator;
receiving, by the terminal device, information of the second operator transmitted by the network equipment in a case that the network equipment receives information indicating successful authentication and verification from core network equipment, wherein the information of the second operator is carried in the information indicating successful authentication and verification, and the information of the second operator comprising at least one of a Public Land Mobile Network (PLMN) number or frequency resource information; 
establishing, by the terminal device, access to the wireless communication network of the second operator according to the information of the second operator; and
receiving, by the terminal device, data transmitted by the second operator according to the information of the second operator;
wherein information of the first operator is a PLMN number, and in a case that PLMN number of the first operator and PLMN number of the second operator form a one-to-one correspondence with frequency resources, and only when the terminal device transmits request information for the second operator to the network equipment, the request information being configured to request the network equipment to transmit the information of the second operator to the terminal device, the frequency resource information of the second operator is transmitted to the terminal device.

2. (Canceled) 

3. (Previously Presented) The method according to claim 1, wherein establishing, by the terminal device, the radio resource connection with the network equipment covering the serving cell comprises:
transmitting, by the terminal device, at least one of the following information to the network equipment: identity information of the terminal device, connection establishment cause information or terminal type information,
wherein the identity information of the terminal device is configured for core network equipment to authenticate the terminal device, the connection establishment cause information is configured to indicate a cause for establishment of the radio resource connection, and the terminal type information is configured to identify a type of the terminal device.

4. (Original) The method according to claim 3, wherein transmitting, by the terminal device, at least one of the following information to the network equipment: the identity information of the terminal device, the connection establishment cause information or the terminal type information comprises:
transmitting, by the terminal device, a connection establishment request message to the network equipment, the connection establishment request message comprising at least one of the following information: the identity information of the terminal device, the connection establishment cause information or the terminal type information; or,
transmitting, by the terminal device, a connection establishment completion message to the network equipment, the connection establishment completion message comprising at least one of the following information: the identity information of the terminal device, the connection establishment cause information or the terminal type information.

5. (Canceled) 

6. (Previously Presented) The method according to claim 1, wherein receiving, by the terminal device, the information of the second operator transmitted by the network equipment comprises:
receiving, by the terminal device, a reconfiguration message transmitted by the network equipment, the reconfiguration message comprising the information of the second operator.

7. (Currently Amended) A method for transmitting data in a Vehicle-to-Everything (V2X) system, comprising:
establishing, by network equipment, a radio resource connection with a terminal device, the network equipment being network equipment covering a serving cell for the terminal device and the network equipment being deployed by a first operator, and a wireless communication network to which the serving cell belongs being deployed by the first operator and a second operator;
transmitting, by the network equipment, identity information of the terminal device to core network equipment for the core network equipment to authenticate and verify the terminal device according to the identity information of the terminal device; 
receiving, by the network equipment, information of the second operator from the core network equipment, wherein the information of the second operator is carried in information indicating successful authentication and verification; and
transmitting, by the network equipment, information of the second operator to the terminal device in a case that the information indicating successful authentication and verification is received from the core network equipment for the terminal device to establish access to the wireless communication network of the second operator, the information of the second operator comprising at least one of a Public Land Mobile Network (PLMN) number or frequency resource information;
wherein information of the first operator is a PLMN number, and in a case that PLMN number of the first operator and PLMN number of the second operator form a one-to-one correspondence with frequency resources, and only when the terminal device transmits request information for the second operator to the network equipment, the request information being configured to request the network equipment to transmit the information of the second operator to the terminal device

8. (Canceled) 

9. (Previously Presented) The method according to claim 7, wherein establishing, by the network equipment, the radio resource connection with the terminal device comprises:
receiving, by the network equipment, at least one of the following information transmitted by the terminal device: identity information of the terminal device, connection establishment cause information or terminal type information, wherein the connection establishment cause information is configured to indicate a cause for establishment of the radio resource connection, and the terminal type information is configured to identify a type of the terminal device.

10. (Original) The method according to claim 9, wherein transmitting, by the network equipment, the identity information of the terminal device to the core network equipment when the network equipment receives the identity information of the terminal device and the terminal type information from the terminal device comprises:
forwarding, by the network equipment, the received identity information of the terminal device and terminal type information to the core network equipment.

11. (Previously Presented) The method according to claim 7, further comprising:
determining, by the network equipment, a type of the terminal device according to a type of a frequency resource occupied when the network equipment establishes the radio resource connection with the terminal device; and
transmitting, by the network equipment, identification information identifying the type of the terminal device to the core network equipment.

12. (Original) The method according to claim 9, wherein receiving, by the network equipment, at least one of the following information transmitted by the terminal device: the identity information of the terminal device, the connection establishment cause information or the terminal type information comprises:
receiving, by the network equipment, a connection establishment request message transmitted by the terminal device, the connection establishment request message comprising at least one of the following information: the identity information of the terminal device, the connection establishment cause information or the terminal type information; or,
receiving, by the network equipment, a connection establishment completion message transmitted by the terminal device, the connection establishment completion message comprising at least one of the following information: the identity information of the terminal device, the connection establishment cause information or the terminal type information.

13. (Canceled) 

14. (Canceled)

15-39. (Canceled) 

40. (Currently Amended) Network equipment, comprising:
a processor, configured to establish a radio resource connection with a terminal device, the network equipment being network equipment covering a serving cell for the terminal device and the network equipment being deployed by a first operator, and a wireless communication network to which the serving cell belongs being deployed by the first operator and a second operator;
a transmitter, configured to:
transmit identity information of the terminal device to core network equipment for the core network equipment to authenticate and verify the terminal device according to the identity information of the terminal device; and
transmit information of the second operator to the terminal device in a case that information indicating successful authentication and verification is received from the core network equipment for the terminal device to establish access to the wireless communication network of the second operator, the information of the second operator comprising at least one of a Public Land Mobile Network (PLMN) number or frequency resource information; and
a receiver, configured to:
receive the information of the second operator from the core network equipment, wherein the information of the second operator is carried in the information indicating successful authentication and verification;
wherein information of the first operator is a PLMN number, and in a case that PLMN number of the first operator and PLMN number of the second operator form a one-to-one correspondence with frequency resources[[;]], and


41. (Canceled)

42. (Previously Presented) The network equipment according to claim 40, wherein the receiver is further configured to:
receive at least one of the following information transmitted by the terminal device: identity information of the terminal device, connection establishment cause information or terminal type information, wherein the connection establishment cause information is configured to indicate a cause for establishment of the radio resource connection, and the terminal type information is configured to identify a type of the terminal device.

43. (Canceled)

44. (Previously Presented) The network equipment according to claim 40, wherein
the processor is further configured to: determine a type of the terminal device according to a type of a frequency resource occupied when the network equipment establishes the radio resource connection with the terminal device; and
the transmitter is further configured to: transmit identification information identifying the type of the terminal device to the core network equipment.

45. (Previously Presented) The network equipment according to claim 42, wherein the receiver is further configured to:
receive a connection establishment request message transmitted by the terminal device, the connection establishment request message comprising at least one of the following information: the identity information of the terminal device, the connection establishment cause information or the terminal type information; or,
receive a connection establishment completion message transmitted by the terminal device, the connection establishment completion message comprising at least one of the following information: the identity information of the terminal device, the connection establishment cause information or the terminal type information.

46. (Previously Presented) The network equipment according to claim 40, wherein transmitting, by the network equipment, information of the second operator to the terminal device comprises:
transmitting, by the network equipment, a reconfiguration message to the terminal device, the reconfiguration message comprising the information of the second operator.

47. (Previously Presented) The network equipment according to claim 40, wherein the PLMN number of the first operator and the PLMN number of the second operator form a one-to-one correspondence with same frequency resources.

48. (Previously Presented) The method according to claim 1, wherein the PLMN number of the first operator and the PLMN number of the second operator form a one-to-one correspondence with same frequency resources.

49. (Canceled)

50. (Previously Presented) The method according to claim 1, further comprising:
receiving, by the terminal device, data of the first operator when the terminal device receives the data transmitted by the second operator according to the information of the second operator.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, NEC discloses a method for transmitting data in a Vehicle-to-Everything (V2X) system (NEC, page 1, section 1 LTE based V2X services), comprising: 
establishing, by a terminal device, a radio resource connection with network equipment covering a serving cell, the network equipment being deployed by a first operator, and a wireless communication network to which the serving cell belongs being deployed by the fist operator (NEC, page 2, Scenario 3, lines 2-3, Macro layer coverage is provided by serving eNB on F1, where F1 is an operator specific spectrum to be shared between V2X services and normal LTE operation); 
receiving, by the terminal device, information of the second operator (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist) in a case that the network equipment receives information indicating successful authentication and verification from core network equipment (NEC, page 2, Scenario 3, Authentication and authorization from the NW), the information of the second operator comprising frequency resource information (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist); 
establishing, by the terminal device, access to the network of the second operator according to the information of the second operator (NEC, page 3, Scenario 3, lines 7-8, V2X message reception, multiple operator spectrums exist); and 
receiving, by the terminal device, data transmitted by the second operator according to the information of the second operator (NEC, page 3, Scenario 3, lines 7-8, V2X message reception, multiple operator spectrums exist),
wherein in a case that the first operators and the second operator form a one-to-one correspondence with frequency resources (NEC, page 3, Scenario 3, lines 2, 5-6, operator specific spectrum F1), the frequency resource information of the second operator is transmitted to the terminal device (NEC, page 3, Scenario 3, lines 2, 7-8, obtaining sidelink resource configurations on F1 UL carrier/subframes, UE need to obtain sidelink resource configuration of neighboring cells that belong to different operators at least for V2X message reception, since multiple operator spectrums exist). 

NEC does not explicitly disclose that the information of a second operator is transmitted by the network equipment. 

Siu discloses a method for transmitting data in a system (Siu, paragraph [0001], establishing multiple connections for a multi-mode MS to two or more different networks; paragraph [0002], convey data to and from the MS), comprising: 
establishing, by a terminal device, a radio resource connection with network equipment containing a serving cell, the network equipment being deployed by a first operator (Siu, paragraph [0001], establishing multiple connections for a multi-mode MS to two or more different networks; paragraph [0005], establishing a connection with a first base station to access the network via the first RAT); 
receiving, by the terminal device, information of a second network transmitted by the network equipment (Siu, paragraph [0005], obtain information from a first RAT about a second base station that provides access via a second RAT), the information of the second operator comprising frequency resource information (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider); 
establishing, by the terminal device, access to the network of the second operator according to the information of the second operator (Siu, paragraph [0001], establishing multiple connections for a multi-mode MS to two or more different networks; paragraph [0005], establishing a connection with a first base station to access the network via the first RAT); and 
receiving, by the terminal device, data transmitted by the second operator according to the information of the second operator (Siu, paragraph [0001], establishing multiple connections for a multi-mode MS to two or more different networks; paragraph [0005], establishing a connection with a first base station to access the network via the first RAT),
wherein only the frequency resource information of the second operator is transmitted to the terminal device (Siu, Fig. 9; paragraph [0062], information may include a channel number and a Network Service Provider). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that the information of a second operator is transmitted by the network equipment, in the invention of NEC.  The motivation to combine the references would have been to inform the terminal device of the information of a second operator.

NEC does not explicitly disclose, but AAPA discloses wherein a wireless communication network to which the serving cell belongs is deployed by the first operator and a second operator (AAPA, paragraph [0003], V2X communication system is not deployed by only one operator.  The Examiner interprets that the “network” deployed by the first operation and second operator is comprised of the combination of the individual networks of the individual operators). (In an alternative interpretation, the Examiner interprets that each individual person who operates each network is an “operator,” so that each network has both a first and a second operator).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that a wireless communication network to which the serving cell belongs is deployed by the first operator and the second operator.  The motivation to combine the references would have been to obtain service from multiple operators.

NEC does not explicitly disclose, but MA discloses receiving, by the terminal device, information of the second operator, the information of the second operator comprising at least one of a Public Land Mobile Network (PLMN) number or frequency resource information (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator);
wherein information of the first operator is a PLMN number (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator), and in a case that PLMN numbers of the first and second operators form a correspondence with frequency resources (MA, paragraph [0156], neighbor eNB transmits a PLMN resource pool information message including PLMN IDs and resource pool information corresponding to each operator), the frequency resource information of the second operator is transmitted to the terminal device (MA, paragraph [0156], message includes frequency point information). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, that MA’s information of a second operator is transmitted by the network equipment, in the invention of NEC.  The motivation to combine the references would have been to inform the terminal device of the information of a second operator.

NEC does not explicitly disclose only when the terminal device transmits request information for the second operator to the network equipment, the request information being configured to request the network equipment to transmit the information of the second operator to the terminal device

Duan discloses when the terminal device transmits request information for the second operator to the network equipment (Duan, Fig. 5, steps 501, 506, send a first registration request, send a second registration request), the request information being configured to request the network equipment to transmit the information of the second operator to the terminal device (Duan, Fig. 5, steps 503 to 505, response includes a target access node whose capability can support the service or device type of the wireless terminal).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmit the request of Duan to the network in NEC.  The motivation to combine the references would have been to cause the network equipment to transmit the information of the second operator.

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, in consideration of the number and combination of references cited, for the information of the second operator to be carried in the information indicating successful authentication and verification.

Independents claim 7 and 40 are allowable for substantially the same reasons as claim 1.
Dependent claims 3-4, 6, 9-12, 42, 44-48 and 50 are allowable for at least the reasons stated with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466